Citation Nr: 0938467	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  08-04 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

Entitlement to an initial disability rating greater than 20 
percent for the service-connected degenerative joint disease 
(DJD) of the left knee.

(The issue of entitlement to an increased disability rating 
for the service-connected DJD of the lumbosacral spine, 
currently evaluated at 40 percent disabling, is the subject 
of a previous Board decision.)


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1968 to October 
1969 and from September 1981 to March 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in which service connection for DJD of the left knee was 
granted and evaluated as 10 percent disabling, effective in 
February 2006.

In a December 2007 rating decision, the RO granted a 20 
percent evaluation for DJD of the left knee, effective in 
February 2006.  As the evaluation granted does not constitute 
a full grant of all benefits possible, and as the Veteran has 
not withdrawn his claim, the issue concerning entitlement to 
a higher initial evaluation for DJD of the left knee remains 
pending.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDING OF FACT

The service-connected DJD of the left knee is manifested by 
limitation of extension of the leg to 20 degrees; absent 
ankylosis, limitation of flexion to 45 degrees or less, 
findings of subluxation or lateral instability, dislocated or 
symptomatic cartilage, knee or ankle instability, or genu 
recurvatum.


CONCLUSION OF LAW

The criteria for a disability rating of 30 percent, but no 
more, for the Veteran's service-connected DJD of the left 
knee have been met.  No offset is warranted.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.310 (prior to October 10, 2006), 3.321, 4.1-4.14, 
4.40, 4.45, 4.59, 4.71a, DCs 5003, 5261 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

The present case involves a "downstream" issue, as the 
initial claim for service connection for a left knee 
disability was granted in the April 2006 rating decision 
appealed, and the current appeal arises from the veteran's 
disagreement with the evaluation originally assigned.  

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated-it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, as the 
veteran's claim for an increased initial disability rating 
was appealed directly from the initial rating assigned, no 
further action under section 5103(a) is required. Goodwin v. 
Peake, 22 Vet. App. 128 (2008); See also Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

II.  Higher Initial Evaluation

The Veteran contends that the severity of his service-
connected DJD of the left knee warrants a higher initial 
disability rating.

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

This appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection; therefore, the severity of the disability at 
issue is to be considered during the entire period from the 
initial assignment of the disability rating to the present 
time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods during the 
respective applicable periods on appeal.  See also Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

It should be noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

In an April 2006 rating decision, the RO granted service 
connection for DJD of the left knee as secondary to the 
service-connected right knee, on the basis of aggravation.  A 
10 percent disability evaluation was assigned, effective in 
February 2006 under DC 5003 for X-ray evidence of arthritis 
in the joint with painful and limited motion otherwise 
uncompensable.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Although it could have done, the RO did not assess a 
deduction for the degree of disability existing in the left 
knee prior to aggravation by the service-connected right 
knee.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).  

In a December 2007 rating decision, the RO assigned a 20 
percent evaluation under DC 5003-5261, for limitation of 
extension to 20 degrees, effective in February 2006.  The RO 
explained that the evidence showed a 30 percent rating was 
warranted but that it had deducted 10 percent for the level 
of left knee disability pre-existing aggravation by the 
service-connected right knee.  

This rationale for this deduction is contained in 38 C.F.R. 
§ 3.310, which was revised during the pendency of the 
Veteran's appeal.  See 71 FR 52747, September 7, 2006; 
38 C.F.R. § 3.310 (effective October 10, 2006).

Prior to October 10, 2006, 38 C.F.R. § 3.310 stated that, 
except for 38 C.F.R. § 3.300(c) (claims for secondary 
service-connection filed after June 9, 1998 and associated 
with tobacco use) a disability which is proximately due to or 
the result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  See 38 C.F.R. § 3.310 (effective prior to October 
10, 2006).  The U.S. Court of Appeals for Veterans Claims 
(hereinafter Court) held, in Allen, supra, that any 
additional impairment of earning capacity resulting from an 
already service-connected condition shall be compensated.  
The Court further held that where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen at 448.  Yet, the 
Court also observed that the regulation, 38 C.F.R. § 3.310, 
made service connection for the increase in disability part 
of the original service-connected condition.

The revised 38 C.F.R. § 3.310 states that any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, the revised regulation requires that where the 
nonservice connected disability is aggravated, rather than 
caused, by the service connected disability, a baseline level 
of severity of the nonservice-connected disease or injury be 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice- connected disease or injury.  This 
baseline level of severity, as well as any increase in 
severity due to the nature progress of the disease, is 
thereafter to be deducted from the current level of 
disability to determine the extent of aggravation.   See 
38 C.F.R. § 3.310 (effective October 10, 2006); 

Where a law or regulation changes during the pendency of a 
claim for an increased rating, VA must consider whether the 
revised or the old criteria are more favorable to the 
Veteran.  Absent any provision for retroactive applicability, 
the more favorable version is to be applied.  If the revised 
version of the regulation is more favorable, however, the 
retroactive reach of the new regulation under 38 U.S.C.A. § 
5110(g) can be no earlier than the effective date of the 
change.  See VAOPGCPREC 3-2000 (April 10, 2000); VAOPGCPREC 
7-2003 (November 19, 2003); see also 38 C.F.R. §3.114.  

Although the stated intent of the change in 38 C.F.R. § 3.310 
was merely to implement the requirements of Allen, supra, the 
new provisions amount to substantive changes and clearly have 
a restrictive effect and place a more onerous burden on the 
claimant than under the previous version of the regulation.  
There is no indication that the revision was meant to have a 
retroactive effect.  Therefore, the version of 38 C.F.R. 
§ 3.310 in effect at the time the Veteran filed his claim is 
the more favorable to the Veteran.  The Board will apply the 
version of 38 C.F.R. § 3.310 in effective prior to October 
10, 2006.

The Veteran appealed the 10 percent evaluation originally 
assigned in the April 2006 rating decision.  

The Veteran was afforded a VA examination in March 2006.  At 
that time, the Veteran reported daily bilateral knee pain.  
He also noted stiffness, crepitation, popping, and locking, 
as well as collapsing of both knees.  The examiner diagnosed 
the Veteran with degenerative joint disease of the left knee.  

During the October 2007 VA examination, the Veteran 
complained of pain in the left knee on a regular basis at a 
level of 5/6 out of 10 with flare ups of 9/10 out of 10, 
which occur most nights.  He reported no swelling, although 
he did notice episodes of instability.  Upon physical 
examination, the examiner noted minimal effusion.  The 
Veteran's range of motion was from 15 degrees to 100 degrees 
with patellofemoral crepitus and pain throughout.  The knee 
was stable to varus/valgus and Lachman's examination.  He 
showed tenderness over the patellofemoral joint and medial 
joint line.  With three repetitions of flexion and extension, 
the range of motion decreased to 20 degrees of extension and 
90 degrees of flexion.  The Veteran was diagnosed with 
degenerative joint disease of the left knee.  The examiner 
opined that the Veteran was likely to have flare ups of 
worsening pain, lack of endurance and strength, the sensation 
of locking, and instability.

Limitation of extension of the leg to 20 degrees warrants a 
30 percent disability rating under Diagnostic Code 5261.  

Evaluations greater than 30 percent are afforded for 
ankylosis of the knee in flexion between 10 and 20 degrees 
under Diagnostic Code 5256 or limitation of extension of the 
leg to 30 degrees under Diagnostic Code 5261.  The evidence 
notes no ankylosis at any time.  In addition, the Veteran's 
range of motion, when considering pain and repetition of 
motion, limited extension to only 20 degrees.  Therefore, a 
disability rating in excess of 30 percent is not warranted 
under these diagnostic codes.

Additional, compensable evaluations are afforded for 
impairment of the knee involving recurrent subluxation or 
lateral instability under Diagnostic Code 5257, dislocated 
cartilage with episodes of locking, pain, and effusion into 
the joint, or symptomatic removed cartilage under Diagnostic 
Codes 5258 and 5259, limitation of flexion to 45 degrees or 
less under Diagnostic Code 5260, impairment of the tibial and 
fibula with nonunion or malunion and knee or ankle 
instability under Diagnostic Code 5262, and genu recurvatum 
under Diagnostic Code 5263.  See 38 C.F.R. § 3.71a, 
Diagnostic Codes 5257, 5258, 5259, 5260, 5262, and 5263.

However, the medical evidence does not show that the required 
manifestations are present.  

Private treatment records show that the Veteran was diagnosed 
with probable meniscal tear in the left knee in 2004; 
however, he has not yet undergone surgery.  And, while the 
Veteran complains of locking, this is not demonstrated in the 
record to a frequent degree, and VA examinations conducted in 
March 2006 and October 2007 reflect no findings of effusion.  
VA examinations similarly do not show findings of 
instability.  Rather, the examiner in October 2007 
specifically found no ligamentous instability and opined that 
the Veteran's sensation of instability was more likely 
secondary to pain.  Private treatment records show medial 
compartment tenderness and crepitus but no effusion, 
instability, weakness, atrophy or sensory change in the left 
knee.  The medical record, overall, does not show findings of 
malunion or nonunion of the tibia and fibula, or of 
hyperextension in the left knee.

The evidence supports an initial 30 percent, and no higher, 
evaluation for DJD of the left knee.  The preponderance of 
the evidence is against an evaluation greater than 30 
percent; there is no reasonable doubt to be resolved and, 
accordingly, a 30 percent, and no greater, evaluation for DJD 
of the left knee is warranted from the date of service 
connection in February 2006.

The Board finds that the Veteran has not demonstrated any 
additional functional loss to warrant an increased evaluation 
based on 38 C.F.R. §§ 4.40, 4.45, and 4.59 for his left knee 
disability.  Although the Veteran's range of motion is 
limited due to pain, the Board finds that this pain is 
already reflected in the currently assigned the 30 percent 
rating for the left knee disability.  The Board acknowledges 
the Veteran's subjective complaints of pain in his back and 
knees; however, in the absence of any accompanying clinical 
findings supporting additional functional loss, the Board 
finds that the currently assigned rating adequately reflects 
the level of disability in the Veteran's left knee, and there 
is no basis for higher rating based on pain or loss of 
function.  See also DeLuca, supra.

The Veteran genuinely believes that his DJD of the left knee 
are worse than originally evaluated and has offered his 
statements in support of his argument.  The Board has, by 
this decision, recognized that his DJD of the left knee 
warranted a higher initial evaluation. As a layperson, 
lacking in medical training and expertise, the Veteran cannot 
provide a competent opinion on a matter so complex as the 
extent of his DJD of the left knee and his views are of no 
probative value.  And, even if his opinion was entitled to be 
accorded some probative value, it is far outweighed by the 
detailed findings provided by the medical professionals who 
discussed his symptoms, complaints, and manifestations.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The assignment of different evaluations throughout the 
pendency of the Veteran's appeal has been considered, in 
accordance with Hart, supra.  However, the medical evidence 
does not support staged evaluations in the present case.  

As discussed at length above, 38 C.F.R. § 3.310 was revised 
during the pendency of this appeal.  For reasons discussed 
above, the Board finds that the version of 38 C.F.R. § 3.310 
in effective prior to October 10, 2006 is properly applied in 
this case.  The Board finds that no deduction for any level 
of disability in the left knee prior to aggravation by the 
service-connected right knee is either required or warranted.  
No offset in the 30 percent evaluation awarded by this 
decision is warranted.

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2008) is not 
warranted.




ORDER

Entitlement to an initial rating for the Veteran's DJD of the 
left knee of 30 percent disabling, but no more, is warranted 
from February 13, 2006, the date of grant of service 
connection.  No offset is warranted.




____________________________________________
LILA J. BAKKE-SHAW
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


